Citation Nr: 0320171	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  00-16 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for essential 
tremors with Parkinsonian features secondary to head trauma, 
from November 15, 1976, to February 16, 1982.  

2.  Entitlement to an increased rating for essential tremors 
with Parkinsonian features secondary to head trauma, rated as 
30 percent disabling from February 17, 1982, to July 28, 
1993.

3.  Entitlement to an increased rating for essential tremors 
with Parkinsonian features secondary to head trauma, rated as 
60 percent disabling since July 29, 1993.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from September 1958 to 
September 1960 and from April 1963 to January 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, wherein service connection for essential 
tremors with Parkinsonian features secondary to head trauma 
was granted and a 60 percent evaluation was assigned, 
effective July 29, 1993.  The appellant disagreed with the 
effective date, and in a September 1999 rating action the RO 
granted an earlier effective date for the disability, with a 
noncompensable evaluation effective November 15, 1976, a 30 
percent evaluation effective February 12, 1990, and a 60 
percent evaluation effective July 29, 1993.  

In February 2000, the appellant disagreed with the ratings 
assigned.  By a February 2000 rating decision, the RO made 
the 30 percent evaluation effective as of February 17, 1982.  
The RO issued a statement of the case (SOC) on February 29, 
2000, which listed the issue as entitlement to a compensable 
evaluation from November 15, 1976, to February 11, 1990; 
however, the SOC essentially addressed 


only the question of entitlement to a compensable evaluation 
from November 15, 1976, to February 16, 1982.  The appellant 
perfected an appeal as to this issue.  However, two 
additional claims - entitlement to an evaluation in excess of 
30 percent from February 17, 1982, to July 28, 1993, and 
entitlement to an evaluation in excess of 60 percent from 
July 29, 1993 - have not been perfected, as the RO has not 
issued an SOC addressing them.  These claims will be 
addressed in the Remand section of this document.  

In March 2003, a hearing was held before the undersigned, who 
is the Acting Veterans Law Judge making this decision and who 
was designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2002).  
A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  Prior to November 6, 1979, specific clinical symptoms 
attributable to the veteran's tremors with Parkinsonian 
features were not identified.

2.  From November 6, 1979, the appellant's hands shook and a 
physician assessed early Parkinson's Disease, thereby 
demonstrating ascertainable residuals of the disability.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation prior to 
November 6, 1979, for essential tremors with Parkinsonian 
features secondary to head trauma are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 38 C.F.R. §§ 4.1, 
4.31, 4.124s, Diagnostic Code 8004.  



2.  The criteria for a 30 percent evaluation for essential 
tremors with Parkinsonian features secondary to head trauma 
effective November 6, 1979, are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code 
8004 (1976-82, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for an increased evaluation, and 
there is no particular application form required.  Thus, 
there is no issue as to provision of a form or 


instructions for applying for these benefits.  38 U.S.C.A. 
§ 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The RO sent the appellant 
letters in June 1999, October 1999, and May 2000 informing 
him of the rating determinations in these case, thereby 
notifying him of the evidence considered and the analysis 
employed in reaching the conclusions.  Upon his disagreement, 
the RO issued the appellant an SOC in February 2000 and a 
supplemental SOC (SSOC) in June 2002 listing the evidence 
considered, the legal criteria for evaluating the claim, and 
the analysis of the facts as applied to those criteria, 
thereby informing the appellant of the information and 
evidence necessary to substantiate the claim.  By a December 
2002 letter, the RO informed the appellant of the duty to 
assist, of the evidence needed from him to substantiate the 
claim, and where and when such evidence should be sent.  The 
RO told the appellant of an upcoming hearing before the 
undersigned by letter dated in February 2003.  The appellant 
reported to the hearing in March 2003, where the undersigned 
discussed the VCAA and the enhanced duties of notification 
and assistance.  There is no indication that additional 
notification of the types of evidence needed to substantiate 
the claims, or of VA's or the appellant's responsibilities 
with respect to the evidence, is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The claims file includes VA and 
private 


treatment records concerning treatment from 1976 to 1982 for 
essential tremors with Parkinsonian features secondary to 
head trauma.  The appellant has not identified any other 
sources of treatment.  The Board concludes that VA has 
undertaken reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The appellant has undergone recent VA examination, 
in July 1996, February 1999, and December 2002.  However, 
these examinations have no bearing on the evaluation to be 
assigned from 1976 to 1982.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  Additionally, the 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the appellant because the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2002).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2001) (as 
amended, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49, 56 (1990). 



In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1 (2002); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  

Disability from the following diseases and their residuals 
may be rated from 10 percent to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  To be 
especially considered are psychotic manifestations, complete 
or partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, etc., referring to the 
appropriate bodily system of the schedule.  With partial loss 
of use of one or more extremities from neurological lesions, 
rate by comparison with the mild, moderate, severe, or 
complete paralysis of peripheral nerves.  38 C.F.R. § 4.124a 
(1976-82, 2002).  

The disability has been assigned a noncompensable evaluation 
based by analogy on the criteria of Diagnostic Code 8004 for 
paralysis agitans, which provides for a minimum rating of 30 
percent.  The minimum rating requires ascertainable 
residuals.  Determinations as to the presence of residuals 
not capable of objective verification, i.e., headaches, 
dizziness, fatigability, must be approached on the basis of 
the diagnosis recorded; subjective residuals will be accepted 
when consistent with the disease and not more likely 
attributable to other disease or no disease.  It is of 
exceptional importance that when ratings in excess of the 
prescribed minimum ratings are assigned, the diagnostic codes 
utilized as bases of evaluation be cited, in addition to the 
codes identifying the diagnoses.  38 C.F.R. § 4.124a (1976-
82, 2002).  



Paralysis agitans is defined as "parkinsonism of unknown 
etiology, usually occurring in late life, although a juvenile 
form has been described.  It is a slowly progressive disease 
characterized by masklike facies, a characteristic tremor of 
resting muscles, a slowing of voluntary movements, a 
festinating gait, peculiar posture, and weakness of the 
muscles.  There may be excessive sweating and feelings of 
heat."  Dorland's Illustrated Medical Dictionary 1227 (28th 
ed. 1994).  

The appellant argues that the severity of the disability from 
1976 was such that it affected his ability to work.  He 
maintains that he has received treatment for the disability 
continually since 1976, when he began having difficulty 
maintaining full time employment.  He submitted copies of 
private hospital records in February and March 1975 in 
support of these assertions.  These records showed treatment 
for headaches, anxiety, and uncontrollable tremors in his 
right hand and leg.  It was noted that his left side never 
shook.  On examination, there was no noticeable tremor at 
rest, and the examiner concluded that the appellant 
deliberately induced a coarse tremor in the right hand.  The 
impression was anxiety state and rule out multiple sclerosis.  
A brain scan was normal.  

The evidence of record concerning this disability during the 
applicable period also included copies of private clinical 
notes on November 6, 1979, and in May 1980 that indicated 
that the appellant's hands shook; the assessment included 
early Parkinson's Disease.  A private clinical note on 
February 17, 1982, revealed that the appellant had been on 
Inderol for tremors and told the examiner he was 
Parkinsonian, but could have anxiety.  In a December 1995 
statement, the appellant's spouse indicated that when the 
appellant left service "he had a slight twitch about him.  
As the years went by his shaking gradually got worse."   

The minimum evaluation under Diagnostic Code 8004 requires 
ascertainable residuals of, in this case, tremors.  The RO 
established a 30 percent evaluation effective as of the 
February 17, 1982, private clinical note, citing the finding 
that the appellant used a medication for control of the 
tremors.  That note, though, 


indicates that the medication had been used prior to that 
date, thereby indicating that the tremors were ascertainable 
prior to February 17, 1982.  

The question is, at what time prior to February 17, 1982, 
were they ascertainable.  The February and March 1975 private 
hospital records revealed the appellant's stated history of 
treatment for uncontrollable tremors in his right hand and 
leg.  Despite this verbal history, the examiner reported no 
noticeable tremor at rest and concluded that a coarse tremor 
in the right hand was deliberately induced by the appellant, 
thereby revealing no ascertainable residuals.  The impression 
of anxiety state and rule out multiple sclerosis and the 
normal brain scan precludes a finding of ascertainable 
residuals as of the February and March 1975 treatment.  See 
38 C.F.R. § 4.31.

The November 6, 1979, and May 1980 private clinical notes, 
though, revealed shaking hands and an assessment of early 
Parkinson's Disease.  The finding in the November 6, 1979, 
entry is not qualified by a physician to suggest deliberate 
inducement by the appellant.  There is nothing in the record 
to suggest that the tremors noted on that date are less than 
ascertainable residuals of the disability.  Therefore, a 30 
percent evaluation is warranted effective November 6, 1979.  
An evaluation in excess of 30 percent is not warranted, as 
there is no indication from the November 6, 1979, the May 
1980 entry, or the February 17, 1982, entry, that the 
ascertainable residuals noted caused greater economic 
impairment than represented by the 30 percent evaluation 
assigned.  Likewise, in the absence of specific clinical 
symptoms prior to November 6, 1979, the Board finds that the 
preponderance of the evidence is against the award of a 
compensable evaluation before that date.  In light of the 
evidence and based on this analysis, it is the determination 
of the Board that the evidence supports a 30 percent 
evaluation effective November 6, 1979.  




ORDER

A 30 percent evaluation for essential tremors with 
Parkinsonian features secondary to head trauma effective from 
November 6, 1979, is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.


REMAND

In his February 2000 statement, the appellant essentially 
disagreed with the assignment of a 30 percent evaluation for 
essential tremors with Parkinsonian features secondary to 
head trauma from February 17, 1982 to July 28, 1993, and of a 
60 percent evaluation for essential tremors with Parkinsonian 
features secondary to head trauma from July 29, 1993.  The RO 
has not issued a statement of the case (SOC) on these issues.  
An appeal is initiated where a claimant has expressed timely 
disagreement in writing with a rating action.  In response, 
the RO must issue an SOC, and the Board must remand that 
issue for that purpose.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  Accordingly, these issues are remanded for the 
following:

1.  Review the case and determine whether 
any additional notice or development is 
required pursuant to the VCAA or 
implementing regulations.  Undertake 
corrective action if necessary.  

2.  Review the issues and, if a 
determination remains adverse to the 
appellant, issue an SOC to him and his 
representative, notifying him of the time 
limit within which he must respond in 
order to perfect an appeal to 


the Board.  Thereafter, the case is to be 
returned to the Board only if a timely 
and adequate substantive appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	M. S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



